On reargument, order denying defendant Gavin’s motion to dismiss amended complaint reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. We are of opinion that the complaint fails to state a cause of action as against defendant Gavin and also that the several questions sought to be determined here were decided in the Federal courts. Hence the doctrine of res adjudicata applies, and in such circumstances our State courts will not attempt to assume jurisdiction. Lazansky, P. J., Young, Kapper, Hagarty and Seeger, JJ., concur.